PER CURIAM.
Appellant appeals the denial of his motion to dismiss which was based on entrapment and violation of due process. We affirm. See Yolman v. State, 473 So.2d 716 (Fla. 2d DCA 1985). We note that the jury found appellant guilty of the offense of trafficking in cocaine. Yet the written judgment states that appellant pled guilty to that offense. Therefore, we remand for correction of appellant’s judgment to reflect the verdict of the jury.
GRIMES, A.C.J., and DANAHY and CAMPBELL, JJ., concur.